Citation Nr: 0428025	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD), from March 1, 1996 to February 10, 2002; and 
entitlement to a rating in excess of 70 percent for the 
service-connected PTSD from February 11, 2002.

2.  Entitlement to an effective date prior to February 11, 
2002 for the assignment of a 70 percent for the service-
connected PTSD.

3.  Entitlement to an effective date prior to February 11, 
2002 for the grant of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970 and from September 1971 to September 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO granted service connection for PTSD and 
assigned a 10 percent rating effective on March 1, 1996, the 
effective date for the grant of service connection.

The veteran submitted a Notice of Disagreement with the 
initial rating assigned for the service-connected PTSD which 
was received at the RO in February 1997.  The RO thereafter 
issued a rating decision in July 1997 which increased the 
initial rating assigned for the service-connected PTSD to 50 
percent, effective on March 1, 1996, the effective date of 
the grant of service connection.  The RO thereafter issued 
another rating decision in August 1998 which confirmed and 
continued the initial 50 percent rating assigned for the 
service-connected PTSD.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As such, the RO was thereafter required to issue a Statement 
of the Case (SOC), in response to the February 1997 NOD, 
despite the issuance of the July 1997 and August 1997 rating 
decisions.  The RO did not issue a SOC until after the 
veteran expressed disagreement with an August 1997 decision 
in written correspondence dated August 1998.  The veteran 
thereafter perfected his appeal with the submission of a VA 
Form 9, received at the RO in September 1998.

Then, in a February 2002 rating decision, the rating for the 
service-connected PTSD was increased to 70 percent, effective 
on February 11, 2002.  In addition, the rating decision 
granted entitlement to a TDIU, effective on February 11, 
2002, the same date on which the 70 percent rating became 
effective.  The veteran timely appealed the effective date 
for the assignment of the 70 percent rating, as well as the 
effective date for the assignment of the TDIU.  

In sum, the veteran timely appealed the October 1996 rating 
decision which granted service connection for PTSD and 
assigned an initial 10 percent rating, which was later 
increased to 50 percent, and then 70 percent during the 
pendency of the appeal.  Consequently, the matter of an 
increased initial rating for the service-connected PTSD 
remains in appellate status.  

The case was remanded to the RO by the Board in October 2003 
for additional development and adjudicative action.  

In June 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  Competent medical evidence establishes that, since the 
March 1, 1996 effective date of the grant of service 
connection, the veteran's PTSD has been totally 
incapacitating and productive of demonstrable inability to 
obtain or retain employment.

2.  In view of the award of an initial 100 percent schedular 
rating for PTSD, and the grant of that rating effective from 
March 1, 1996, there is no longer a controversy on the 
question of the veteran's entitlement to an earlier effective 
date for the award of a TDIU or on the question of the 
veteran's entitlement to an earlier effective date for the 
assignment of a 70 percent evaluation for the service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 100 
percent for service-connected PTSD have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (as in effect prior to and since 
November 7, 1996).

2.  The questions of whether the veteran is entitled to an 
effective date earlier than February 11, 2002 for both the 
award of a TDIU and for the assignment of a 70 percent rating 
for the service-connected PTSD are now moot, warranting 
dismissal of the appeal as to those issues. 38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1996 rating decision, the RO granted service 
connection for PTSD, effective from March 1, 1996.  An 
initial rating of 10 percent was assigned from March 1, 1996.  
The initial 10 percent rating was later increased to 50 
percent in a July 1997 rating decision.  The veteran asserts, 
in essence, that an initial rating in excess of 50 percent is 
warranted for the service-connected PTSD from March 1, 1996 
to February 11, 2002 and that a rating in excess of 70 
percent is warranted for the service-connected PTSD effective 
from February 11, 2002.  In other words, the veteran 
maintains that an effective date prior to February 11, 2002 
for the assignment of a 70 percent rating for the service-
connected PTSD is warranted.  The veteran also asserts that 
an effective date prior to February 11, 2002 for the 
assignment of a TDIU is also warranted.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claims on appeal, 
the Board finds that the passage of the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision in this case, and that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.

Historically, this appeal arose from an October 1996 rating 
decision which initially granted service connection for PTSD 
effective on March 1, 1996 and assigned an initial 10 percent 
rating for the service-connected PTSD, which was eventually 
increased to 50 percent (effective on March 1, 1996) and 
ultimately increased to 70 percent effective on February 11, 
2002.  

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the court indicated the most recent 
level of functional impairment is of primary importance.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2003).

The veteran's service-connected PTSD has been rated under 
38 C.F.R. § 4.130, including Diagnostic Code 9411.  At this 
point, the Board must also point out that during the pendency 
of the veteran's appeal, a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Hence, the veteran is entitled to evaluation of that disorder 
under either the criteria for evaluating mental disorders 
that were in effect prior to November 7, 1996 (under 38 
C.F.R. § 4.132 (1996)), or those in effect since November 7, 
1996 (under 38 C.F.R. § 4.130 (2002)), whichever is more 
favorable to him.  See also Dudnick v. Brown, 10 Vet. App. 79 
(1997).  As explained in more detail below, the Board finds 
that specific consideration of the claim for a higher initial 
evaluation under the revised criteria is not necessary, 
inasmuch as a full grant of the benefit sought on appeal is 
possible pursuant to the former applicable criteria.

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  In 
regard to the term "definite," the Court's determination in 
Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 38 
C.F.R. § 4.132, was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  In a precedent opinion 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In this case, the medical evidence shows that the veteran has 
been demonstrably unable to retain or obtain employment due 
to his PTSD since the effective date of service connection.  
The veteran exhibits near total isolation and has been 
unemployable since at least early 1996.  The veteran's 
symptoms indicate a massive amount of impairment, as noted in 
VA examination reports and clinical records.  

For example, a January 1996 VA inpatient summary notes that 
the veteran admitted to seven or eight previous marriages, 
25-30 DWI's and depression.  The veteran reported feeling 
depressed most of the time and felt hopeless and helpless 
about his situation.  While in the hospital, the veteran 
complained of vegetative signs of depression and Prozac was 
started in January 1996.  

A March 1996 therapy/clinical note reports that the veteran 
remained estranged from his seventh wife and spent most of 
his time in his bedroom when not cooking.  The veteran also 
reported that he kept the shades drawn and the door open so 
that he could see if anyone was coming at him.  The veteran's 
therapist noted that the veteran remained in a high state of 
hyper alertness with exaggerated startle response.  The 
veteran also reported that he slept up to 15 hours per day.  

At an April 1996 VA examination report, the veteran indicated 
that he did not "fit in."  The examiner noted that the 
veteran fit the criteria for PTSD.  He had recurrent and 
intrusive distressing recollections of the events in service; 
recurrent distressing dreams of events in service, and a 
sudden acting or feeling as if the traumatic events were 
recurring.  The examiner also noted that the veteran had 
efforts to avoid thoughts or feelings associated with the 
trauma, efforts to avoid activities or situations that arouse 
recollections of the trauma, and had feelings of detachment 
and estrangement from others.  It was also noted that the 
veteran had difficulty falling and staying asleep, and had 
irritability or outbursts of anger.  

An April 1996 VA PTSD treatment summary noted that the 
veteran complained of depression, combat related nightmares, 
flashbacks and intrusive thoughts, emotional numbing, 
exaggerated startle response and dissociative reactions.  The 
veteran explained that he shot people in Vietnam, was injured 
by a booby trap and witnessed friends get killed.  The 
veteran reported that after service, he began drinking "to 
forget."  From 1976 to 1996 the veteran held a series of 
jobs as a truck driver, roofer, painter, carpenter, but with 
no job lasting more than one year.  The veteran would usually 
quit before getting fired.  The veteran reported that he had 
been married six times, but that his wives left him due to 
his "weird behavior."  It was noted that the veteran led a 
very isolated existence, often spending several days at a 
time in his home.

An extensive psychosocial and Combat Stress Assessment 
(Combat History) was completed on the veteran in February 
1997.  In addition to the Mississippi Combat Scale, Combat 
Exposure Scale, Impact of Event Scale - Revised and Beck 
Depression Inventory were administered.  The veteran's score 
on the Mississippi Combat Scale was 135.  Scores above 107 
had been shown to identify PTSD 90 percent of the time.  His 
score on the Combat Exposure Scale was 26.  That score 
suggested moderate to heavy combat exposure (25-32), and the 
scale had a reliability of 85 percent.  The veteran's score 
of 30 on the intrusion subset of the Impact of Event Scale - 
Revised, reflected severe intrusive PTSD phenomenon.  The 
mean intrusion subset score on that instrument for patients 
with PTSD was 23.1 with a standard deviation of 9.4.  That 
placed the veteran in the severe range of that scale.  His 
score of 38 on the avoidance subset of the scale was 
consistent with severe avoiding and numbing aspects of PTSD.  
The mean avoidance scale on that instrument for patients with 
PTSD was 20.6 with a standard deviation of 11.0.  That placed 
the veteran again in the severe range of the scale.  His 
score of 37 on the Beck Depression Inventory was in the 
"severe" depression range (30-63).  The examiner indicated 
that the multiple severe stressors which the veteran 
experienced in Vietnam, as well as the impact those events 
had on his current and past marriages as well as contributing 
to his social and vocational dysfunction had the effect of 
severely impairing the veteran's ability to function.  The 
examiner concluded that based on the military and post-
military history of the veteran, a diagnostic impression of 
PTSD, chronic, severe was in order.  

The veteran was afforded another VA examination in July 1997.  
He reported increased irritability stating that he stayed mad 
all the time and that he woke up mad.  He reported 
nervousness most of the time.  He also reported sleep 
disturbance, indicating that he either slept all the time, or 
was unable to sleep at all.  The veteran also reported 
increased startle response, recurrent distressing memories, 
recurrent distressing dreams and nightmares.  The veteran 
also reported anhedonia, stating that he had not enjoyed his 
life ever since discharge from service.  The veteran 
indicated that he used to like hunting before service, but 
now he does not like to be in the woods, stating that he 
would start looking for booby traps.  The veteran reported 
that he had a tendency to isolate himself, stating that he 
felt out of place around others and did not feel like he fit 
in.  The veteran also reported feeling depressed on a chronic 
basis.  

On mental status examination, the veteran's affect was mildly 
to moderately depressed.  Speech was soft and slow.  He 
admitted to experiencing fleeting suicidal thoughts, but 
denied any current active plan.  His concentration was 
moderately compromised.  Insight and judgment appeared fair.  
The diagnosis was that of moderate PTSD with dysthymic 
disorder and history of alcohol dependence, in full 
remission.  The examiner concluded that the veteran's 
functional limitations included mostly difficulty socializing 
with people.  He did not like to leave the house and waited 
until dark to take out the trash.  

A July 1997 Social Worker's report noted that the veteran was 
a suicide risk and a violence risk.  It was noted that the 
veteran tended to isolate himself, was withdrawn, depressed 
and indifferent.  The veteran continued to report ongoing 
nightmares and flashbacks.  

Another Psychosocial and Combat Stress Assessment was 
completed in June 1998.  His score on the Mississippi Combat 
Scale was 161.  Scores above 107 had been shown to identify 
PTSD 90 percent of the time.  The veteran's score of 35 on 
the intrusion subset of the Impact of Event Scale - Revised, 
reflected severe intrusive PTSD phenomenon.  The mean 
intrusion subset score on that instrument for patient's with 
PTSD was 23.1 with a standard deviation of 9.4.  That placed 
the veteran in the severe range of the scale.  The veteran's 
score of 35 on the avoidance subset of that scale was 
consistent with severe avoiding and numbing aspects of PTSD.  
The mean avoidance scale on that instrument for patient's 
with PTSD was 20.6 with a standard deviation of 11.0.  That 
placed the veteran in the severe range of the scale.  His 
score of 44 on the Beck Depression Inventory indicated severe 
depression.  

It was noted that the multiple severe stressors, which the 
veteran experienced in Vietnam, resulted in severe social and 
vocational dysfunction.  The veteran continued to experience 
symptoms characteristic of PTSD.  He suffered from frequent 
depression, had significant problems with irritability and 
anger.  He had difficulty in dealing with people in general 
as well as his immediate family.  He experienced flashbacks 
of his combat experiences, hyper-arousal symptoms, sleep 
disturbances and inappropriate expressions of his feelings.  
The veteran experienced severe anxiety and hyper-vigilance 
around people and isolated himself frequently.  He related 
that he felt uncomfortable and anxious around people since 
Vietnam.  The examiner considered the veteran's PTSD symptoms 
to be chronic and severe in nature, resulting in significant 
impairment in his occupational functioning, family relations, 
judgment, thinking and mood.  The examiner noted that 
although the veteran had followed treatment recommendations 
and attended regularly scheduled individual therapy 
appointments over the last two years, his condition had not 
significantly improved.  The veteran remained disabled due to 
symptoms of PTSD, which severely impaired his ability to 
function in daily activities.  

VA Outpatient psychiatric/mental health clinical notes from 
April 1997 to November 1998 note that the veteran routinely 
complained of nightmares nearly every night, a lack of 
energy, excess drowsiness, increased irritability, 
depression, and near-complete isolation for long periods of 
time.  For example, a June 1998 entry noted that the veteran 
sometimes did not pick up his mail for days and only took his 
trash out at night so that he would not run into people.  The 
veteran repeatedly reported that he did not like to leave his 
house.  

The veteran was examined by VA again in April 1999.  Again, 
the veteran reported that his sleep was disrupted by dreams.  
The veteran, at times, felt as though someone was trying to 
get in the house.  The veteran would unplug the phone at 
times for a couple of weeks.  The veteran never opened the 
windows, ate only one meal per day, had decreased 
concentration, increased irritability and was indifferent 
about the future.  

On mental status examination, the veteran was cooperative, 
maintained good eye contact, had a polite attitude, exhibited 
moderate range of decreased psychomotor activities, affect 
was probably moderately depressed and mildly restricted.  
Speech was soft.  There was a history of previous suicide 
attempt by overdosing and cutting his wrist, but he denied 
any current active suicidal or homicidal thoughts or plans. 
The veteran admitted to hearing voices in Vietnamese language 
that was not understandable to him.  Sometimes he heard 
crying, and sometimes he feared the smell of blood or the 
taste of blood in his mouth.  The veteran also admitted to 
paranoid thoughts and the feeling of being watched or being 
plotted against.  Attention and concentration was mild to 
moderately compromised.  Insight and judgment seemed fair.  
The diagnosis was that of PTSD, chronic, moderate.  Global 
Assessment of Functioning (GAF) was noted as 60.  An addendum 
to the VA examination noted a correction of the Global 
Assessment of Functioning (GAF) score to between 50 and 60.  

Additional mental health clinical records were obtained from 
1999 and 2000.  A May 2000 report noted  that the veteran's 
affect was blunted, his eye contact was poor.  His recent and 
remote memory was mildly impaired.  His grooming and hygiene 
were adequate.  There was no indication of a thought 
disorder.  It was noted that the veteran appeared to have the 
ability to understand and remember both simple and moderately 
complex instructions.  He had the concentration and attention 
span to manage simple and moderately complex tasks, but he 
had a marked difficulty with task persistence.  He seemed to 
be prone to periods of irritability and depression, as well 
as rage, that would interfere with his ability to maintain 
employment.  His ability to interact socially with others 
seemed to be severely affected by his condition.  The 
therapist opined that the veteran was permanently and totally 
disabled.  

The veteran was afforded another VA examination in September 
2000.  He continued to report essentially the same symptoms, 
those of sleep disturbance, nightmares four to five times a 
week, paranoia, depression with crying spells, suicidal 
thoughts and isolation.  

On mental status examination, the veteran's speech was clear 
and discernible.  His affect; however, was somewhat 
constricted.  The veteran was oriented to year, month, and 
place, but not to date or day.  No abnormal mental trends 
involving delusions or hallucinations appeared to be present.  
The Global Assessment of Functioning (GAF) score was listed 
as 50.  The examiner recommended that the veteran continue to 
obtain outpatient supportive psychotherapy and counseling 
with regard to his issues associated with Vietnam.  Continued 
medical/psychiatric treatment was definitely indicated.  

VA progress notes from 2001 indicated that the veteran 
continued to report severe sleep disruption with frequent 
waking and nightmares of combat experiences.  The veteran 
continued to report periods of anger and depression.  He 
tried to avoid people as much as possible.  The veteran 
experienced periods of significant depression with suicidal 
ideation.  

In April 2001, the veteran presented to the VA mental health 
clinic for an unscheduled appointment.  The veteran 
complained of sleeplessness, nightmares, flashbacks, 
intrusive thoughts, anger, low stress tolerance, and a 
depressed mood.  On mental status examination, the veteran 
was alert, oriented times three and cooperative.  He was 
obviously in distress.  He was fidgety and restless.  He had 
difficulty sitting still.  He repositioned himself in his 
chair frequently.  He was hypervigilant and he exhibited 
hyperarousal when he heard a noise in the hallway.  His 
affect was constricted.  His eye contact was poor.  He 
admitted to frequent suicidal and homicidal thoughts, but 
denied a plan.  The diagnosis was that of PTSD, with 
exacerbation.  Global Assessment of Functioning (GAF) was 
listed as 40.  The examiner noted that the veteran was not 
capable of substantial gainful employment.  

Other VA outpatient clinical records from 2001, and from 2002 
essentially document the same symptoms of severe isolation, 
depression, sleep disturbance with frequent nightmares, 
suicidal thoughts, anger, rage, flashbacks, and 
hypervigilance.  

Based on a review of all of the evidence in this case, with 
particular attention paid to the veteran's regular therapy 
sessions, psychiatric/psychological testing, and consistency 
of symptoms, the Board observes that the veteran's PTSD 
throughout the appeal period renders him demonstrably unable 
to obtain or retain employment.  

Based on the medical evidence of record, the Board finds that 
it is clear that the veteran has not been employable since 
the effective date of service connection for PTSD.  The 
medical evidence of record since 1996 has indicated that the 
veteran's ability to concentrate is severely impaired, and 
that his desire to remain virtually totally isolated severely 
interferes with his ability to remain gainfully employed.  
Moreover, the veteran's consistent symptoms of depression, 
severe sleep disturbance, paranoia, anger and homicidal 
ideation have all added to the veteran's severe total 
occupational impairment.  All of these symptoms have been 
fairly constant throughout the appeal period.  For example, 
the veteran's scores on psychological testing in February 
1997 and February 1998 similarly rated his avoidance and 
intrusive thoughts in the severe range.  The veteran has 
consistently complained of frequent nightmares, suicidal 
thoughts and a desire for near-complete social isolation 
since at least early 1996, as noted in all VA examination 
reports of record, as well as mental health clinical records 
and psychological testing reports.  As such, the Board 
concludes that the veteran's PTSD satisfies one of the 
independent criteria for the assignment of a total rating 
under the regulations in effect prior to November 7, 1996.





According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The medical evidence shows that the veteran's PTSD has 
fluctuated in its level of severity, but overall, the veteran 
has been demonstrably unable to obtain or retain employment 
since the effective date of service connection.  Review of 
the entire record finds that the probative value and weight 
of the totality of the evidence is in such balance as to 
require resolution of doubt in the veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an initial schedular 100 percent disability 
rating for PTSD.  The Board therefore finds that the level of 
severity of the veteran's service-connected disability has 
been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic 
Code 9411 (regulations in effect prior to November 7, 1996).  

Finally, in light of the veteran's contentions, and the 
assignment of a 100 percent rating for the veteran's PTSD, as 
well as entitlement to an effective date of March 1, 1996, 
for that evaluation, the veteran's claims for an earlier 
effective date for award of a TDIU and for the assignment of 
a 70 percent rating are no longer in controversy.  Hence, 
those claims must be dismissed as moot.  See Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).




ORDER

An initial 100 percent schedular rating for PTSD is granted, 
effective on March 1, 1996, subject to the law and 
regulations governing the payment of monetary benefits.

The issue of entitlement to an effective date earlier than 
February 11, 2002 for the award of a TDIU is dismissed.

The issue of entitlement to an effective date earlier than 
February 11, 2002 for the assignment of a 70 percent rating 
for the service-connected PTSD is dismissed.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



